Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 08/27/2020. In virtue of this communication, claims 1-20 filed on 08/27/2020 are currently pending in the instant application.
                                                    
                                                
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 02/25/2022 an d08/27/2020 are in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 
Drawings
The drawings were received on 08/27/2020 have been reviewed by Examiner and they are acceptable.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The independent claim(s) recite(s) obtaining a first attribute of face information which is to be matched, determining one or more preferential matching ranges based on the first attribute and comparing first face information with second face information in the one or more preferential matching. The limitations are process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, nothing in the claim element precludes the step from practically being performed in the mind. For example, “obtaining…, determining…, comparing…” in the context of this claim encompasses the user obtaining first attribute and determining a matching ranges and then comparing the data.
This judicial exception is not integrated into a practical application because in particular, the independent claims only recites one additional element- using processor to obtain, determine and compare the data, the processor in all the steps are recited at high level of generality(i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processor to perform the steps and storing the instruction in the memory amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. The dependent claims have the same issue and rejected for the reasons indicated above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vanhoucke et al (US 2008/0080745).

As per claims 1, Vanhoucke discloses “A face matching method, comprising:” (Vanhoucke, ¶[0012], discloses a system and method for performing similarity searches or comparisons of people.)
“obtaining a first attribute of first face information which is to be matched;” (Vanhoucke, ¶ [0024] discloses a query image input 102 is used as a basis of comparison for finding other persons that have an appearance that is programmatically determined to be similar. Thus, search criteria may be generated to correspond to the query image input 102. ¶ [0025], discloses the query image input 102 is used to identify classifications or types of visual characteristics such as hair or eye color, or facial type. ¶[0027], discloses Similarly, the hair length can be obtained by looking at the span of the pixels that are assigned as part of the hair by segmentation)
 “determining one or more preferential matching ranges based on the first attribute;” (Vanhoucke, ¶[0037], discloses the biographical information 104 may be used by the engine 110 in order to perform similarity searching of a face and/or person in the query image input 102. Using the biographical information to filter the collection of images 120 before performing the similarity searching. ¶ [0040], discloses The input records 202 may be used as part of a backend process to build the collection of records 120 (FIG. 1) that is searched.)
 “and comparing the first face information with second face information in the one or more preferential matching ranges.” (Vanhoucke, ¶[0042], discloses determining whether individual records or images of collection 120 satisfy a similarity threshold for the query image input 102. One or more embodiments also rank any images in the collection 120 that satisfy the similarity threshold, meaning those images that are deemed most similar may rank higher than other images that satisfy the threshold but are less similar.)

 Claims 14 and 20 have been analyzed and are rejected for the reasons indicated in claim 1 above. 

As per claim 3, in view of claim 1, Vanhoucke discloses “wherein obtaining the first attribute of the first face information which is to be matched comprises at least one of: obtaining a subject attribute of a first imaged subject based on the first face information: or obtaining an imaging parameter for collecting the first face information.” (Vanhoucke, ¶ [0025], discloses the query image input 102 is used to identify classifications or types of visual characteristics such as hair or eye color, or facial type. ¶[0027], discloses Similarly, the hair length can be obtained by looking at the span of the pixels that are assigned as part of the hair by segmentation) 

As per claim 4, in view of claim3, Vanhoucke discloses “wherein obtaining the subject attribute of the first imaged subject based on the first face information comprises at least one of: obtaining a gender of the first imaged subject based on the first face information; obtaining an age of the first imaged subject based on the first face information; obtaining a hair length of the first imaged subject based on the first face information; or obtaining wear of the first imaged subject based on the first face information.”  (Vanhoucke, ¶ [0025], discloses the query image input 102 is used to identify classifications or types of visual characteristics such as hair or eye color, or facial type. ¶[0027], discloses Similarly, the hair length can be obtained by looking at the span of the pixels that are assigned as part of the hair by segmentation) 


As per claim 5, in view of claim 4, Vanhoucke, discloses “wherein determining the one or more preferential matching ranges based on the first attribute comprises at least one of: determining a first preferential matching range based on the gender of the first imaged 21PCT2013197US 18BP1256-PCT-US 72VL-320574 subject, wherein a gender of a second imaged subject corresponding to second face information comprised in the first preferential matching range is the same as that of the first imaged subject; determining a second preferential matching range based on the age of the first imaged subject, wherein an age of a second imaged subject corresponding to second face information comprised in the second preferential matching range is matchable with that of the first imaged subject; determining a third preferential matching range based on the hair length of the first imaged subject, wherein a hair length of a second imaged subject corresponding to second face information comprised in the third preferential matching range is matchable with that of the first imaged subject; or determining a fourth preferential matching range based on the wear of the first imaged subject, wherein particular wearing or accessories of a second imaged subject corresponding to second face information comprised in the fourth preferential matching range is the same as that of the first imaged subject.” (Vanhoucke, ¶ [0025], discloses the query image input 102 is used to identify classifications or types of visual characteristics such as hair or eye color, or facial type. ¶[0027], discloses Similarly, the hair length can be obtained by looking at the span of the pixels that are assigned as part of the hair by segmentation. ¶[0037], discloses the biographical information 104 may be used by the engine 110 in order to perform similarity searching of a face and/or person in the query image input 102. Using the biographical information to filter the collection of images 120 before performing the similarity searching. ¶ [0040], discloses The input records 202 may be used as part of a backend process to build the collection of records 120 (FIG. 1) that is searched.)

As per claim 6, in view claim 4, Vanhoucke discloses “wherein the wear comprises at least one of glasses; clothing; accessories; or a bag.” (Vanhoucke, ¶[0030], discloses As another alternative or addition, another facial feature that may be used by engine 110 to perform similarity searching is a classification corresponding to whether the person of the query image input 102 is wearing eyeglasses. In one embodiment, a classifier-based approach can be used. A training set of faces with and without glasses is collected. As an example, a learning algorithm such as Adaboost, or support vector classifier or nearest neighbor classifier can be used to learn how to classify a face as with or without glasses based on the training set.) 

As per claim 7, in view of claim 3, Vanhoucke discloses “wherein obtaining the imaging parameter for collecting the first face information comprises at least one of: obtaining an imaging location for collecting the first face information; or obtaining a spatial attribute of a space where the imaging location of the first face information is located.” (Vanhoucke, ¶ [0036],discloses the biographical information 104 and its relationship to the face of the query image input 102 can be obtained through a combination of factors or processes, such as through the use of a face recognition system which associates the set of recognized faces to identities known to the system. According to an embodiment, elements of an identity can a geographically labeled photo album belonging to that person; and a location obtained from the IP address of the computer that he/she uses or uploads his photographs to a server.)


As per claim 8, in view of claim 7, Vanhoucke discloses “wherein determining the one or more preferential matching ranges based on the first attribute comprises at least one of: 22PCT2013197US 18BP1256-PCT-US 72VL-320574 determining a fifth preferential matching range based on the imaging location, wherein a distance between the imaging location and a recorded latest appearance location of a second imaged subject, which corresponds to second face information comprised in the fifth preferential matching range, is within a first distance range; or determining a sixth preferential matching range based on an imaging location of a second imaged subject corresponding to the second face information comprised in the fifth preferential matching range, which comprises: a recorded residential address, a recorded office address, or a recorded location with an appearance frequency above a frequency threshold.” (Vanhoucke, ¶ [0036],discloses the biographical information 104 and its relationship to the face of the query image input 102 can be obtained through a combination of factors or processes, such as through the use of a face recognition system which associates the set of recognized faces to identities known to the system. According to an embodiment, elements of an identity can a geographically labeled photo album belonging to that person; and a location obtained from the IP address of the computer that he/she uses or uploads his photographs to a server. ¶ [0025], discloses the query image input 102 is used to identify classifications or types of visual characteristics such as hair or eye color, or facial type. ¶[0027], discloses Similarly, the hair length can be obtained by looking at the span of the pixels that are assigned as part of the hair by segmentation. ¶ [0036],discloses the biographical information 104 and its relationship to the face of the query image input 102 can be obtained through a combination of factors or processes, such as through the use of a face recognition system which associates the set of recognized faces to identities known to the system. According to an embodiment, elements of an identity can a geographically labeled photo album belonging to that person; and a location obtained from the IP address of the computer that he/she uses or uploads his photographs to a server. ¶[0037], discloses the biographical information 104 may be used by the engine 110 in order to perform similarity searching of a face and/or person in the query image input 102. Using the biographical information to filter the collection of images 120 before performing the similarity searching. ¶ [0040], discloses The input records 202 may be used as part of a backend process to build the collection of records 120 (FIG. 1) that is searched.)

Regarding Claim 9, in view of claim 7, Vanhoucke discloses “wherein determining the one or more preferential matching ranges based on the first attribute comprises at least one of: determining a sixth preferential matching range based on the spatial attribute, wherein at least one piece of identification information of a second imaged subject corresponding to second face information comprised in the sixth preferential matching range is associated with the spatial attribute; or determining a seventh preferential matching range based on the space attribute, wherein device identification information of a device, which is held by a second imaged subject corresponding to second face information comprised in the seventh preferential matching range, is comprised in device identification information collected in the space corresponding to the spatial attribute.” (Vanhoucke, ¶ [0036],discloses the biographical information 104 and its relationship to the face of the query image input 102 can be obtained through a combination of factors or processes, such as through the use of a face recognition system which associates the set of recognized faces to identities known to the system. According to an embodiment, elements of an identity can a geographically labeled photo album belonging to that person; and a location obtained from the IP address of the computer that he/she uses or uploads his photographs to a server. ¶ [0025], discloses the query image input 102 is used to identify classifications or types of visual characteristics such as hair or eye color, or facial type. ¶[0027], discloses Similarly, the hair length can be obtained by looking at the span of the pixels that are assigned as part of the hair by segmentation. ¶ [0036],discloses the biographical information 104 and its relationship to the face of the query image input 102 can be obtained through a combination of factors or processes, such as through the use of a face recognition system which associates the set of recognized faces to identities known to the system. According to an embodiment, elements of an identity can a geographically labeled photo album belonging to that person; and a location obtained from the IP address of the computer that he/she uses or uploads his photographs to a server. ¶[0037], discloses the biographical information 104 may be used by the engine 110 in order to perform similarity searching of a face and/or person in the query image input 102. Using the biographical information to filter the collection of images 120 before performing the similarity searching. ¶ [0040], discloses The input records 202 may be used as part of a backend process to build the collection of records 120 (FIG. 1) that is searched.) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanhoucke et al. (US 2008/0080745,) in view of Monroe (US 2004/0117638)

As per claim 2, The method of claims 1, Vanhoucke does not explicitly disclose the following which would have been obvious in view of Monroe from similar field of endeavor “in response to a comparison result indicating that the first face information fails to match the second face information in the one or more preferential matching ranges, further comparing the first face information with second face information outside the one or more preferential matching ranges.” (Examiner notes the limitation would be interpreted as if the search fails based on specified criteria there is broader search being performed outside the designated criteria. Monroe, ¶[0225], discloses if the Facial Database fails to detect the person's Facial Signature in any current video, then the Facial Database may be instructed to search the Image Database for the person's image.) 

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Monroe technique of facial recognition in multimedia surveillance into Vanhoucke technique to provide the known and expected uses and benefits of Monroe technique over face similarity detection technique of Vanhoucke. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Monroe to Vanhoucke in order to enhance, develop, and expand facial recognition technology. (Refer to Monroe paragraph [0023-0024].)

Claim 15 has been analyzed and is rejected for the reasons indicated in claim 2 above. Additionally, the rationale and motivation to combine the Vanhoucke and Monroe references, presented in rejection of claim 1, apply to these claims.


Allowable Subject Matter

                  Claims 10-13, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and on the pending conditions of the rejected and objected matter set forth in this action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, fails to teach or suggest the limitations set forth by each of claims 10-13, 15-19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661